MATHEWS, Justice.
It is true that the condemnation of lands for school purposes, standing alone, is one vested in the discretion of school authorities. Other questions, covered by Section 230.33, F.S., as amended, F.S.A., besides condemnation of lands, are involved in this case. The questions of sites and agreement or contractual relationship by the school authorities on the one hand, and the Town of Bay Harbor Islands, a municipal corporation, on the other are involved. The injunction suit by the respondent was instituted after the alleged agreement or contract.
It does not appear that the Circuit Judge has abused his discretion in allowing an amendment to the bill of complaint, in denying the motion to dismiss the bill of complaint as amended, or in granting the temporary injunction against petitioner.
The petition for certiorari should be and the same is hereby denied, without prejudice to the rights of the parties to prosecute this suit to a conclusion.
ROBERTS, C. J., and TERRELL, SE-BRING and MATHEWS, JJ., concur.